
	
		II
		111th CONGRESS
		1st Session
		S. 1088
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To authorize certain construction in coastal high hazard
		  areas using assistance under the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act.
	
	
		1.Coastal high hazard
			 areas
			(a)DefinitionsIn
			 this section—
				(1)the term
			 coastal high hazard area has the meaning given that term in
			 section 9.4 of title 44, Code of Federal Regulations, or any successor thereto;
			 and
				(2)the term
			 major disaster has the meaning given that term in section 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122).
				(b)AuthorizationFor
			 an activity in a coastal high hazard area that is otherwise an eligible use of
			 assistance under section 404, section 406, or section 408 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c, 5172,
			 and 5174) as a result of damage caused by Hurricane Katrina, Rita, Gustav, or
			 Ike, notwithstanding 9.11(d)(1) of title 44, Code of Federal Regulations, and
			 subject to all other requirements under part 9 of title 44, Code of Federal
			 Regulations—
				(1)the activity
			 shall be an eligible use of assistance under such section; and
				(2)any new
			 construction or substantial improvements to structures under such an activity
			 involving critical actions shall not be required to elevate to the 500-year
			 floodplain, if it would be impracticable.
				(c)Administrative
			 proceduresNotwithstanding
			 chapter 5 of title 5, United States Code (commonly known as the
			 Administrative Procedure Act), the Administrator of the Federal
			 Emergency Management Agency shall not be required to promulgate, modify, or
			 amend any regulation to carry out subsection (b).
			(d)ApplicabilityThis
			 section shall apply to any assistance under the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) relating to a
			 major disaster—
				(1)declared on or
			 after August 28, 2005; and
				(2)relating to
			 Hurricane Katrina, Rita, Gustav, or Ike.
				
